Citation Nr: 0633744	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-12 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine at L5-S1, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
October 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing.  During the 
hearing, the veteran submitted to the Board additional 
evidence accompanied by a waiver of initial RO consideration.  
The additional evidence consisted of a treatment report from 
Therapeutic Bodyworks.  The Board accepts this evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2006).

The Board notes that in the above noted January 1997 rating 
decision, the RO denied a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine at L5-S1 
(low back disability).  The veteran filed a notice of 
disagreement (NOD) in February 1997.  In March 1997, the RO 
increased the veteran's disability rating for her low back 
disability from 20 percent to 40 percent, effective March 21, 
1996.  In the decision, the RO noted that the assigned 40 
percent rating was a full grant of the benefit sought on 
appeal as per a February 1997 letter (the above noted NOD) 
from the veteran.  In reviewing the February 1997 letter, the 
Board finds no indication that the veteran wished to withdraw 
her appeal in the event of an award by the RO of 40 percent 
for her low back disability.  Where a claimant has filed an 
NOD as to an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, 
the Board finds the January 1997 rating decision remains on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Board finds the record does not include the 
necessary correspondence from the RO specifically addressing 
the VCAA notice and duty-to-assist provisions as they pertain 
to the veteran's claim for a rating higher than 40 percent 
for a low back disability.  

The Board notes that a review of the record reflects a May 
2001 Report of Contact (VA Form 119) in which it was noted 
that RO personnel had notified the veteran about the VCAA 
notice and duty-to-assist provisions.  However, at the time 
of the Report of Contact, the veteran was seeking service 
connection for other claimed disabilities besides an 
increased rating for her low back disability.  It is not 
apparent from the Report of Contact whether the veteran was 
informed of the information needed to substantiate her claim 
for a higher rating for her low back disability.  

Likewise, in May 2003, the RO issued the veteran a notice 
letter for her pending claim for a total disability rating 
based on individual unemployability (TDIU).  However, there 
was no mention of the veteran's claim for a rating higher 
than 40 percent for low back disability.  In the May 2003 
letter the RO noted general information regarding increased 
rating claims and claims for service connection.  It also 
provided the veteran very specific information on what was 
needed to substantiate her claim for a TDIU.  The Board finds 
that although general information provided regarding 
increased rating claims may have applied to the veteran's 
claim for a rating higher than 40 percent for a low back 
disability, nothing in the May 2003 notice letter notified 
her of that fact.  Thus, the Board does not find that the 
veteran was able to meaningfully participate in her claim.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006); ___ Vet. App.___ 2006 WL 2715036.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim; those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).  

The RO's notice letter to the veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the Board notes that the veteran's low back 
disability has been rated under 38 C.F.R. § 4.71a for 
"intervertebral disc syndrome."  The veteran filed her 
claim for increase in September 1996.  

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2006)).  

VA must consider the veteran's claim under both sets of 
criteria, with consideration of the revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  
The RO has considered the veteran's claim on appeal in light 
of the former and revised criteria, and in an August 2005 
supplemental statement of the case, the RO provided notice to 
the veteran of the revised criteria.  

Thus, under the former rating criteria, the veteran would 
need to show pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

Under the current rating criteria, assignment of a 60 percent 
rating for intervertebral disc syndrome is warranted when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The fact that a veteran may chose to take to bed 
because of back pain does not meet the definition of an 
incapacitating episode.  Otherwise, the veteran may be rated 
separately for both orthopedic and neurologic manifestations 
of her low back disability.  In this case, while the veteran 
has complained of back pain, she is currently receiving the 
highest disability rating for orthopedic manifestations, 
other than for unfavorable ankylosis of the entire 
thoracolumbar spine, which the current medical evidence does 
not reflect.  

With respect to neurologic manifestations, a March 2000 
electrophysiologic study revealed mild lumbosacral radicular 
disease consistent with left L-5 radicular dysfunction.  In 
the report of October 2003 VA examination, the examiner did 
not comment with regard to those neurologic manifestations 
associated with the veteran's disability.  In addition, a 
review of the claims file reflects the veteran's consistent 
complaints of incapacitating low back pain which limits her 
ability to function.  During her July 2006 Travel Board 
hearing, the veteran reported that her low back disability 
had increased in severity since her last VA examination in 
October 2003.  

In this case, given that it has been some three years since 
the veteran's last examination, and given her most recent 
complaints of a worsening of her low back condition, plus the 
need for specific findings with regard to neurologic 
manifestations of the veteran's low back disability, the 
Board believes a more contemporaneous VA examination to 
assess the veteran's current symptomatology associated with 
her service-connected low back disability would be helpful in 
deciding the claim.  38 U.S.C.A. § 5103A.  See also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  In this 
regard, during her July 2006 Travel Board hearing, the 
veteran appeared to testify that she had recently been 
treated for her service-connected low back disability at VA 
medical facilities in Florida.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  See Dingess, supra.  This 
should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim on appeal.  In 
particular, the veteran should be 
requested to identify any VA treatment 
received for her low back disability 
since May 2003.  

2.  After securing any additional 
records, the veteran should be scheduled 
for neurologic and orthopedic evaluations 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to and reviewed by each 
physician designated to examine the 
veteran and the examination reports 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  (The neurological 
examination should be conducted prior to 
the orthopedic examination, and the 
report of that examination made available 
to the orthopedic examiner in connection 
with his/her examination.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees, with normal ranges 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings should be reported in detail.)

Neurologic examination-The examiner 
should identify current neurological 
symptoms associated with the veteran's 
low back disability, to include any 
bladder and/or bowel incontinence.  The 
examiner should specifically indicate the 
existence and frequency or severity (as 
appropriate) of each of the following: 
sciatic neuropathy, radiculopathy, 
characteristic pain, and/or muscle spasm.  
If neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected 
should be reported.  Additionally, the 
examiner should comment on whether the 
veteran has experienced any 
incapacitating episodes of low back pain 
requiring bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Orthopedic examination-The examiner 
should report range of motion of the low 
back in all directions (in degrees), with 
specific ranges of motion provided for 
comparison purposes.  Clinical findings 
should also include whether, during the 
examination, there is objective evidence 
of pain on motion (if pain on motion is 
present, the examiner should indicate at 
which point pain begins), weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.  

Considering the results of the 
neurological examination and the 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to the appropriate 
characterization of, and assessment as to 
the severity of, the service-connected 
low back disability.  The examiner should 
specifically identify the underlying 
pathologic process causing back pain. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


